Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 5,
2014, is entered into by and between Synchrony Financial, a Delaware corporation
(including its successors, the “Company”), and General Electric Capital
Corporation, a Delaware corporation (“GECC”).

R E C I T A L S

WHEREAS, the Company, General Electric Company (“GE”) and GECC are parties to
that certain Master Agreement dated as of July 30, 2014 (the “Master
Agreement”), pursuant to which, among other things, the Company will offer and
sell for its own account in an initial public offering (the “IPO”) shares of the
Company’s common stock, par value $0.001 per share (“Company Common Stock”);

WHEREAS, the Company has filed a Registration Statement (File No. 333-194528)
with the Securities and Exchange Commission on Form S-1 (the “IPO Registration
Statement”) in connection with the IPO;

WHEREAS, following the IPO, GE may transfer shares of Company Common Stock to
holders of shares of GE’s common stock by means of one or more distributions by
GE to holders of GE’s common stock of shares of Company Common Stock, one or
more offers to holders of GE’s common stock to exchange their GE common stock
for shares of Company Common Stock, or any combination thereof (the
“Distribution”); and

WHEREAS, the Company has agreed to provide GECC with the registration rights
specified in this Agreement following the IPO with respect to any shares of
Company Common Stock held by GECC or any other Holder, on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to such terms in the Master
Agreement. The following terms shall have the meanings set forth in this Section
1.1:

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.

“Excluded Registration” means a registration under the Securities Act of
(i) Registrable Securities pursuant to one or more Demand Registrations pursuant
to Section 2 hereof, (ii) securities registered on Form S-8 or any similar
successor form, and (iii) securities registered to effect the acquisition of, or
combination with, another Person.



--------------------------------------------------------------------------------

“Holder” means (i) GECC and (ii) any direct or indirect transferee of GECC who
shall become a party to this Agreement in accordance with Section 2.10 and has
agreed in writing to be bound by the terms of this Agreement.

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

“Registrable Securities” means the Company Common Stock and any securities
issued or issuable directly or indirectly with respect to, in exchange for, upon
the conversion of or in replacement of the Company Common Stock, whether by way
of a dividend or distribution or stock split or in connection with a combination
of shares, recapitalization, merger, consolidation, exchange or other
reorganization, owned by the Holders, whether owned on the date hereof or
acquired hereafter; provided, however, that shares of Company Common Stock that,
pursuant to Section 3.1, no longer have registration rights hereunder shall not
be considered Registrable Securities.

“Requesting Holders” shall mean any Holder(s) requesting to have its (their)
Registrable Securities included in any Demand Registration or Shelf
Registration.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated by the SEC
thereunder.

1.2 Other Terms. For purposes of this Agreement, the following terms have the
meanings set forth in the section or agreement indicated.

 

Term    Section Adverse Effect    Section 2.1.5 Advice    Section 2.6 Affiliate
   Master Agreement Agreement    Introductory Paragraph Company    Introductory
Paragraph Company Common Stock    Recitals Convertible or Exchange Registration
   Section 2.7 Demand Registration    Section 2.1.1(a) Demanding Shareholders   
Section 2.1.1(a) Demand Request    Section 2.1.1(a) Distribution    Recitals
FINRA    Section 2.8.1 GE    Recitals GECC    Introductory Paragraph



--------------------------------------------------------------------------------

Inspectors    Section 2.5(xiii) IPO    Recitals IPO Registration Statement   
Recitals Master Agreement    Recitals No-Black-Out Period    Section 2.1.6(b)
Piggyback Registration    Section 2.2.1 Records    Section 2.5(xiii) Required
Filing Date    Section 2.1.1(b) Seller Affiliates    Section 2.9.1 Shelf
Registration    Section 2.1.2 Suspension Notice    Section 2.6

1.3 Rules of Construction. Unless the context otherwise requires:

 

  (1) a term has the meaning assigned to it;

 

  (2) “or” is not exclusive;

 

  (3) words in the singular include the plural, and words in the plural include
the singular;

 

  (4) provisions apply to successive events and transactions; and

 

  (5) “herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.

ARTICLE 2

REGISTRATION RIGHTS

2.1 Demand Registration.

2.1.1 Request for Registration.

(a) Commencing on the date hereof, any Holder or Holders of Registrable
Securities shall have the right to require the Company to file a registration
statement on Form S-1 or S-3 or any similar or successor to such forms under the
Securities Act for a public offering of all or part of its or their Registrable
Securities (a “Demand Registration”), by delivering to the Company written
notice stating that such right is being exercised, naming, if applicable, the
Holders whose Registrable Securities are to be included in such registration
(collectively, the “Demanding Shareholders”), specifying the number of each such
Demanding Shareholder’s Registrable Securities to be included in such
registration and, subject to Section 2.1.3 hereof, describing the intended
method of distribution thereof (a “Demand Request”). The IPO Registration
Statement shall not constitute a Demand Registration for any purpose under this
Agreement.



--------------------------------------------------------------------------------

(b) Subject to Section 2.1.6, the Company shall file the registration statement
in respect of a Demand Registration as soon as practicable and, in any event,
within forty-five (45) days after receiving a Demand Request (the “Required
Filing Date”) and shall use reasonable best efforts to cause the same to be
declared effective by the SEC as promptly as practicable after such filing;
provided, however, that:

(i) the Company shall not be obligated to effect a Demand Registration pursuant
to Section 2.1.1(a) (A) within 60 days after the effective date of a previous
Demand Registration, other than a Shelf Registration pursuant to this Article 2,
or (B) within 180 days after the effective date of the IPO Registration
Statement;

(ii) the Company shall not be obligated to effect a Demand Registration pursuant
to Section 2.1.1(a) unless the Demand Request is for a number of Registrable
Securities with a market value that is equal to at least $150 million as of the
date of such Demand Request; and

(iii) the Company shall not be obligated to effect pursuant to Section 2.1.1(a)
(A) more than two Demand Registrations during the first 12 months following the
date hereof or (B) more than three Demand Registrations during any 12-month
period thereafter.

2.1.2 Shelf Registration. With respect to any Demand Registration, the
Requesting Holders may request the Company to effect a registration of the
Registrable Securities under a registration statement pursuant to Rule 415 under
the Securities Act (or any successor rule) (a “Shelf Registration”).

2.1.3 Selection of Underwriters. At the request of a majority of the Requesting
Holders, the offering of Registrable Securities pursuant to a Demand
Registration shall be in the form of a “firm commitment” underwritten offering.
The Holders of a majority of the Registrable Securities to be registered in a
Demand Registration shall select the investment banking firm or firms to manage
the underwritten offering, provided that such selection shall be subject to the
consent of the Company, which consent shall not be unreasonably withheld or
delayed. No Holder may participate in any registration pursuant to Section 2.1.1
unless such Holder (x) agrees to sell such Holder’s Registrable Securities on
the basis provided in any underwriting arrangements described above and
(y) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements; provided, however, that no such Holder shall
be required to make any representations or warranties in connection with any
such registration other than representations and warranties as to (i) such
Holder’s ownership of his or its Registrable Securities to be transferred free
and clear of all liens, claims, and encumbrances, (ii) such Holder’s power and
authority to effect such transfer, and (iii) such matters pertaining to
compliance with securities laws as may be reasonably requested; provided,
further, however, that the obligation of such Holder to indemnify pursuant to
any such underwriting arrangements shall be several, not joint and several,
among such Holders selling Registrable Securities, and the liability of each
such Holder will be in proportion thereto, and provided, further, that such
liability will be limited to the net amount received by such Holder from the
sale of his or its Registrable Securities pursuant to such registration.



--------------------------------------------------------------------------------

2.1.4 Rights of Nonrequesting Holders. Upon receipt of any Demand Request, the
Company shall promptly (but in any event within ten (10) days) give written
notice of such proposed Demand Registration to all other Holders, who shall have
the right, exercisable by written notice to the Company within twenty (20) days
of their receipt of the Company’s notice, to elect to include in such Demand
Registration such portion of their Registrable Securities as they may request.
All Holders requesting to have their Registrable Securities included in a Demand
Registration in accordance with the preceding sentence shall be deemed to be
“Requesting Holders” for purposes of this Section 2.1.

2.1.5 Priority on Demand Registrations. No securities to be sold for the account
of any Person (including the Company) other than a Requesting Holder shall be
included in a Demand Registration unless the managing underwriter or
underwriters shall advise the Requesting Holders that the inclusion of such
securities will not adversely affect the price, timing or distribution of the
offering or otherwise adversely affect its success (an “Adverse Effect”).
Furthermore, if the managing underwriter or underwriters shall advise the
Requesting Holders that, even after exclusion of all securities of other Persons
pursuant to the immediately preceding sentence, the amount of Registrable
Securities proposed to be included in such Demand Registration by Requesting
Holders is sufficiently large to cause an Adverse Effect, the Registrable
Securities of the Requesting Holders to be included in such Demand Registration
shall equal the number of shares which the Requesting Holders are so advised can
be sold in such offering without an Adverse Effect and such shares shall be
allocated pro rata among the Requesting Holders on the basis of the number of
Registrable Securities requested to be included in such registration by each
such Requesting Holder.

2.1.6 Deferral of Filing.

(a) The Company may defer the filing (but not the preparation) of a registration
statement required by Section 2.1 until a date not later than ninety (90) days
after the Required Filing Date and not more than once in any six-month period if
(i) at the time the Company receives the Demand Request, the Company or any of
its Subsidiaries are engaged in confidential negotiations or other confidential
business activities, disclosure of which would be required in such registration
statement (but would not be required if such registration statement were not
filed), and the Board of Directors of the Company or a committee of the Board of
Directors of the Company determines in good faith that such disclosure would be
materially detrimental to the Company and its stockholders; provided, that the
Board of Directors of the Company or such committee, as applicable, shall, in
making such determination, take into consideration the benefit to the Company of
completing such registration and the reduction of the ownership of Registrable
Securities by the Requesting Holder, or (ii) prior to receiving the Demand
Request, the Company had determined to effect a registered underwritten public
offering of the Company’s securities for the Company’s account and the Company
had taken substantial steps (including, but not limited to, selecting a managing
underwriter for such offering) and is proceeding with reasonable diligence to
effect such offering. A deferral of the filing of a registration statement
pursuant to this Section 2.1.6 shall be lifted, and the requested registration
statement shall be filed forthwith, if, in the case of a deferral pursuant to
clause (i) of the preceding sentence, the negotiations or other activities are
disclosed or terminated, or, in the case of a deferral pursuant to clause
(ii) of the preceding sentence, the proposed registration for the Company’s
account is abandoned. In order to defer the filing of a registration statement



--------------------------------------------------------------------------------

pursuant to this Section 2.1.6, the Company shall promptly (but in any event
within ten (10) days), upon determining to seek such deferral, deliver to each
Requesting Holder a certificate signed by an executive officer of the Company
stating that the Company is deferring such filing pursuant to this Section 2.1.6
and a general statement of the reason for such deferral and an approximation of
the anticipated delay. Within twenty (20) days after receiving such certificate,
the holders of a majority of the Registrable Securities held by the Requesting
Holders and for which registration was previously requested may withdraw such
Demand Request by giving notice to the Company; if withdrawn, the Demand Request
shall be deemed not to have been made for all purposes of this Agreement. The
Company may defer the filing of a particular registration statement pursuant to
this Section 2.1.6(a) only once.

(b) Notwithstanding Section 2.1.6(a), with respect to two Demand Registrations
only, if GECC or any Affiliate thereof makes a request for any such Demand
Registration, the Company shall not have the right under Section 2.1.6(a) to
defer the filing of such registration or to not file such registration statement
during the period from and including the date of this Agreement through and
including the first anniversary thereof (the “No-Black-Out Period”).

2.2 Piggyback Registrations.

2.2.1 Right to Piggyback. Each time the Company proposes to register any of its
equity securities (other than pursuant to an Excluded Registration) under the
Securities Act for sale to the public (whether for the account of the Company or
the account of any securityholder of the Company) (a “Piggyback Registration”),
the Company shall give prompt written notice to each Holder of Registrable
Securities (which notice shall be given not less than ten (10) days prior to the
anticipated filing date of the Company’s registration statement), which notice
shall offer each such Holder the opportunity to include any or all of its
Registrable Securities in such registration statement, subject to the
limitations contained in Section 2.2.2 hereof. Each Holder who desires to have
its Registrable Securities included in such registration statement shall so
advise the Company in writing (stating the number of shares desired to be
registered) within ten (10) days after the date of such notice from the Company.
Any Holder shall have the right to withdraw such Holder’s request for inclusion
of such Holder’s Registrable Securities in any registration statement pursuant
to this Section 2.2.1 by giving written notice to the Company of such
withdrawal. Subject to Section 2.2.2 below, the Company shall include in such
registration statement all such Registrable Securities so requested to be
included therein; provided, however, that the Company may at any time withdraw
or cease proceeding with any such registration if it shall at the same time
withdraw or cease proceeding with the registration of all other equity
securities originally proposed to be registered.

2.2.2 Priority on Piggyback Registrations.

(a) If a Piggyback Registration is an underwritten offering and was initiated by
the Company, and if the managing underwriter advises the Company that the
inclusion of Registrable Securities requested to be included in the Registration
Statement would cause an Adverse Effect, the Company shall include in such
registration statement (i) first, the securities the Company proposes to sell,
(ii) second, the Registrable Securities requested to be included in such
registration, pro rata among the Holders of such Registrable Securities on the



--------------------------------------------------------------------------------

basis of the number of Registrable Securities owned by each such Holder, and
(iii) third, any other securities requested to be included in such registration,
provided that if such other securities have been requested to be included
pursuant to a registration rights agreement, then such securities would be
included as set forth in (ii) above. If as a result of the provisions of this
Section 2.2.2(a) any Holder shall not be entitled to include all Registrable
Securities in a registration that such Holder has requested to be so included,
such Holder may withdraw such Holder’s request to include Registrable Securities
in such registration statement.

(b) If a Piggyback Registration is an underwritten offering and was initiated by
a security holder of the Company, and if the managing underwriter advises the
Company that the inclusion of Registrable Securities requested to be included in
the Registration Statement would cause an Adverse Effect, the Company shall
include in such registration statement (i) first, the securities requested to be
included therein by the security holders requesting such registration and the
Registrable Securities requested to be included in such registration, pro rata
among the holders of such securities on the basis of the number of securities
owned by each such holder, and (ii) second, any other securities requested to be
included in such registration (including securities to be sold for the account
of the Company). If as a result of the provisions of this Section 2.2.2(b) any
Holder shall not be entitled to include all Registrable Securities in a
registration that such Holder has requested to be so included, such Holder may
withdraw such Holder’s request to include Registrable Securities in such
registration statement.

(c) No Holder may participate in any registration statement in respect of a
Piggyback Registration hereunder unless such Holder (x) agrees to sell such
Holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Company and (y) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents, each in customary form, reasonably required under the terms of
such underwriting arrangements; provided, however, that no such Holder shall be
required to make any representations or warranties in connection with any such
registration other than representations and warranties as to (i) such Holder’s
ownership of his or its Registrable Securities to be sold or transferred free
and clear of all liens, claims, and encumbrances, (ii) such Holder’s power and
authority to effect such transfer, and (iii) such matters pertaining to
compliance with securities laws as may be reasonably requested; provided,
further, however, that the obligation of such Holder to indemnify pursuant to
any such underwriting arrangements shall be several, not joint and several,
among such Holders selling Registrable Securities, and the liability of each
such Holder will be in proportion to, and provided, further, that such liability
will be limited to, the net amount received by such Holder from the sale of his
or its Registrable Securities pursuant to such registration.

2.3 SEC Form S-3. The Company shall use its reasonable best efforts to cause
Demand Registrations to be registered on Form S-3 (or any successor form) once
the Company becomes eligible to use Form S-3, and if the Company is not then
eligible under the Securities Act to use Form S-3, Demand Registrations shall be
registered on the form for which the Company then qualifies. If a Demand
Registration is a Convertible or Exchange Registration, the Company shall effect
such registration on the appropriate form under the Securities Act for such
registration. The Company shall use its reasonable best efforts to become
eligible to use Form S-3 (including if applicable an automatic shelf
registration statement) and, after becoming eligible to use Form S-3, shall use
its reasonable best efforts to remain so eligible.



--------------------------------------------------------------------------------

2.4 Holdback Agreements.

(a) The Company shall not effect any public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities, during the seven days prior to and during the 90-day period
beginning on the effective date of any registration statement in connection with
a Demand Registration (other than a Shelf Registration), or in the case of a
Shelf Registration, the filing of any prospectus relating to the offer and sale
of Registrable Securities, or a Piggyback Registration, except pursuant to any
Distribution or pursuant to any registrations on Form S-4 or Form S-8 or any
successor form or unless the underwriters managing any such public offering
otherwise agree.

(b) Except with the prior written consent of the Holders of a majority of the
Registrable Securities, such consent not to be withheld unless any such Holder
intends to, or in good faith believes that it is reasonably likely to, request a
Demand Registration that could reasonably be expected to be in registration or
become effective during the No-Black-Out Period, the Company shall not file
during the No-Black-Out Period any registration statement (except as part of a
Demand Registration, pursuant to any Distribution or pursuant to registrations
on Forms S-4 or S-8 or any successor forms) relating to the public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities.

(c) If any Holder of Registrable Securities notifies the Company in writing that
it intends to effect an underwritten sale of Company Common Stock registered
pursuant to a Shelf Registration pursuant to Article 2 hereof, the Company shall
not effect any public sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for its equity
securities, during the seven days prior to and during the 90-day period
beginning on the effective date of the registration statement for such
underwritten offering, except pursuant to any Distribution or pursuant to
registrations on Form S-4 or Form S-8 or any successor form or unless the
underwriters managing any such public offering otherwise agree.

(d) Each Holder agrees, in the event of an underwritten offering by the Company
(whether for the account of the Company or otherwise), not to offer, sell,
contract to sell or otherwise dispose of any Registrable Securities, or any
securities convertible into or exchangeable or exercisable for such securities,
including any sale pursuant to Rule 144 under the Securities Act (except as part
of such underwritten offering), during the seven days prior to, and during the
90-day period (or such lesser period as the lead or managing underwriters may
require) beginning on, the effective date of the registration statement for such
underwritten offering (or, in the case of an offering pursuant to an effective
shelf registration statement pursuant to Rule 415, the pricing date for such
underwritten offering).

2.5 Registration Procedures. Whenever any Holder has requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
will use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof as promptly as is practicable, and pursuant thereto the
Company will as expeditiously as possible:



--------------------------------------------------------------------------------

(i) prepare and file with the SEC, pursuant to Section 2.1.1(b) with respect to
any Demand Registration, a registration statement on any appropriate form under
the Securities Act with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become
effective, provided that as far in advance as practicable before filing such
registration statement or any amendment thereto, the Company will furnish to the
selling Holders copies of reasonably complete drafts of all such documents
prepared to be filed (including exhibits), and any such Holder shall have the
opportunity to object to any information contained therein and the Company will
make corrections reasonably requested by such Holder with respect to such
information prior to filing any such registration statement or amendment;

(ii) except in the case of a Shelf Registration or Convertible or Exchange
Registration, prepare and file with the SEC such amendments, post-effective
amendments, and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than one hundred eighty (180) days
(or such lesser period as is necessary for the underwriters in an underwritten
offering to sell unsold allotments) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

(iii) in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities subject thereto for a
period ending on the earlier of (x) 36 months after the effective date of such
registration statement and (y) the date on which all the Registrable Securities
subject thereto have been sold pursuant to such registration statement;

(iv) furnish to each seller of Registrable Securities and the underwriters of
the securities being registered such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), any
prospectus supplement, any documents incorporated by reference therein and such
other documents as such seller or underwriters may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by such seller
or the sale of such securities by such underwriters (it being understood that,
subject to Section 2.6 and the requirements of the Securities Act and applicable
state securities laws, the Company consents to the use of the prospectus and any
amendment or supplement thereto by each seller and the underwriters in
connection with the offering and sale of the Registrable Securities covered by
the registration statement of which such prospectus, amendment or supplement is
a part);



--------------------------------------------------------------------------------

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the managing underwriter reasonably requests (or, in the event the registration
statement does not relate to an underwritten offering, as the holders of a
majority of such Registrable Securities may reasonably request); use its
reasonable best efforts to keep each such registration or qualification (or
exemption therefrom) effective during the period in which such registration
statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each seller to
consummate the disposition of the Registrable Securities owned by such seller in
such jurisdictions (provided, however, that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction);

(vi) promptly notify each seller and each underwriter and (if requested by any
such Person) confirm such notice in writing (A) when a prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (B) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation of any proceedings for that purpose, and
(C) of the happening of any event which makes any statement made in a
registration statement or related prospectus untrue or which requires the making
of any changes in such registration statement, prospectus or documents so that
they will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, and, as promptly as practicable thereafter,
prepare and file with the SEC and furnish a supplement or amendment to such
prospectus so that, as thereafter deliverable to the purchasers of such
Registrable Securities, such prospectus will not contain any untrue statement of
a material fact or omit a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(vii) permit any selling Holder, which in such Holder’s sole and exclusive
judgment, might reasonably be deemed to be an underwriter or a controlling
person of the Company, to participate in the preparation of such registration or
comparable statement and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such Holder and
its counsel should be included;

(viii) make reasonably available members of management of the Company, as
selected by the Holders of a majority of the Registrable Securities included in
such registration, for assistance in the selling effort relating to the
Registrable Securities covered by such registration, including, but not limited
to, the participation of such members of the Company’s management in road show
presentations;



--------------------------------------------------------------------------------

(ix) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, including the Securities Act and the Exchange
Act and the rules and regulations promulgated thereunder, and make generally
available to the Company’s securityholders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act no later than thirty (30) days
after the end of the twelve (12) month period beginning with the first day of
the Company’s first fiscal quarter commencing after the effective date of a
registration statement, which earnings statement shall cover said twelve
(12) month period, and which requirement will be deemed to be satisfied if the
Company timely files complete and accurate information on Forms 10-Q, 10-K and
8-K under the Exchange Act and otherwise complies with Rule 158 under the
Securities Act;

(x) if requested by the managing underwriter or any seller promptly incorporate
in a prospectus supplement or post-effective amendment such information as the
managing underwriter or any seller reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Securities being
sold by such seller, the purchase price being paid therefor by the underwriters
and with respect to any other terms of the underwritten offering of the
Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

(xi) as promptly as practicable after filing with the SEC of any document which
is incorporated by reference into a registration statement (in the form in which
it was incorporated), deliver a copy of each such document to each seller;

(xii) cooperate with the sellers and the managing underwriter to facilitate the
timely preparation and delivery of certificates (which shall not bear any
restrictive legends unless required under applicable law) representing
securities sold under any registration statement, and enable such securities to
be in such denominations and registered in such names as the managing
underwriter or such sellers may request and keep available and make available to
the Company’s transfer agent prior to the effectiveness of such registration
statement a supply of such certificates;

(xiii) promptly make available for inspection by any seller, any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or representative retained by any such
seller or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information requested by any
such Inspector



--------------------------------------------------------------------------------

in connection with such registration statement; provided, however, that, unless
the disclosure of such Records is necessary to avoid or correct a misstatement
or omission in the registration statement or the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction, the Company shall not be required to provide any information under
this subparagraph (x) if (A) the Company believes, after consultation with
counsel for the Company, that either (1) the requested Records constitute
confidential commercial and/or supervisory information within the meaning of 5
U.S.C. §§ 552(b)(4) and (8), or (2) to do so would cause the Company to forfeit
an attorney-client privilege that was applicable to such information, or (B) if
either (1) the Company has requested and been granted from the SEC confidential
treatment of such information contained in any filing with the SEC or documents
provided supplementally or otherwise or (2) the Company reasonably determines in
good faith that such Records are not confidential commercial and/or supervisory
information as provided in clause (A)(1) above but are otherwise confidential
and so notifies the Inspectors in writing, unless prior to furnishing any such
information with respect to clause (B) such Holder of Registrable Securities
requesting such information agrees to enter into a confidentiality agreement in
customary form and subject to customary exceptions; and provided, further, that
each Holder of Registrable Securities agrees that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and allow the Company, at its expense, to undertake
appropriate action and to prevent disclosure of the Records deemed confidential;

(xiv) furnish to each seller and underwriter a signed counterpart of (A) an
opinion or opinions of counsel to the Company, and (B) a comfort letter or
comfort letters from the Company’s independent public accountants, each in
customary form and covering such matters of the type customarily covered by
opinions or comfort letters, as the case may be, as the sellers or managing
underwriter reasonably requests;

(xv) cause the Registrable Securities included in any registration statement to
be (A) listed on each securities exchange, if any, on which similar securities
issued by the Company are then listed, or (B) quoted on any inter-dealer
quotation system if similar securities issued by the Company are quoted thereon;

(xvi) provide a transfer agent and registrar for all Registrable Securities
registered hereunder;

(xvii) cooperate with each seller and each underwriter participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority;

(xviii) during the period when the prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;



--------------------------------------------------------------------------------

(xix) notify each seller of Registrable Securities promptly of any request by
the SEC for the amending or supplementing of such registration statement or
prospectus or for additional information;

(xx) enter into such agreements (including underwriting agreements in the
managing underwriter’s customary form) as are customary in connection with an
underwritten registration; and

(xxi) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such registration statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued.

2.6 Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Securities that, upon receipt of any notice (a “Suspension Notice”)
from the Company of the happening of any event of the kind described in
Section 2.5(vi)(C) such Holder will forthwith discontinue disposition of
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus, or until it is advised in writing (the
“Advice”) by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the prospectus, and, if so directed by the Company, such Holder
will deliver to the Company all copies, other than permanent file copies then in
such Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the time period regarding the effectiveness of
registration statements set forth in Sections 2.5(ii) and 2.5(iii) hereof shall
be extended by the number of days during the period from and including the date
of the giving of the Suspension Notice to and including the date when each
seller of Registrable Securities covered by such registration statement shall
have received the copies of the supplemented or amended prospectus or the
Advice. The Company shall use its reasonable best efforts and take such actions
as are reasonably necessary to render the Advice as promptly as practicable.

2.7 Convertible or Exchange Registration. If any Holder of Registrable
Securities offers any options, rights, warrants or other securities issued by it
or any other Person that are offered with, convertible into or exercisable or
exchangeable for any Registrable Securities, the Registrable Securities
underlying such options, rights, warrants or other securities shall be eligible
for registration pursuant to Section 2.1 and Section 2.2 hereof (a “Convertible
or Exchange Registration”).



--------------------------------------------------------------------------------

2.8 Registration Expenses.

2.8.1 Demand Registrations. All reasonable, out-of-pocket fees and expenses
incident to any Demand Registration including, without limitation, the Company’s
performance of or compliance with this Article 2, all registration and filing
fees, all fees and expenses associated with filings required to be made with the
Financial Industry Regulatory Authority (“FINRA”) (including, if applicable, the
reasonable fees and expenses of any “qualified independent underwriter” as such
term is defined in FINRA Rule 2720, and of its counsel), as may be required by
the rules and regulations of FINRA, fees and expenses of compliance with
securities or “blue sky” laws (including reasonable fees and disbursements of
counsel in connection with “blue sky” qualifications of the Registrable
Securities), rating agency fees, printing expenses (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with Depository Trust Company and of printing prospectuses if the
printing of prospectuses is requested by a Holder of Registrable Securities),
messenger and delivery expenses, the fees and expenses incurred in connection
with any listing or quotation of the Registrable Securities, fees and expenses
of counsel for the Company and its independent certified public accountants
(including the expenses of any special audit or “cold comfort” letters required
by or incident to such performance), the fees and expenses of any special
experts retained by the Company in connection with such registration, and any
underwriting discounts, commissions, or fees attributable to the sale of the
Registrable Securities, will be borne by the Holders pro rata on the basis of
the number of shares so registered whether or not any registration statement
becomes effective, and the fees and expenses of any counsel, accountants, or
other persons retained or employed by any Holder will be borne by such Holder.

2.8.2 Piggyback Registrations. All fees and expenses incident to any Piggyback
Registration including, without limitation, the Company’s performance of or
compliance with this Article 2, all registration and filing fees, all fees and
expenses associated with filings required to be made with FINRA (including, if
applicable, the reasonable fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 2720, and of its counsel), as
may be required by the rules and regulations of FINRA, fees and expenses of
compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities), rating agency fees, printing expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with Depository Trust Company and of printing
prospectuses), messenger and delivery expenses, the fees and expenses incurred
in connection with any listing or quotation of the Registrable Securities, fees
and expenses of counsel for the Company and its independent certified public
accountants (including the expenses of any special audit or “cold comfort”
letters required by or incident to such performance), the fees and expenses of
any special experts retained by the Company in connection with such
registration, and the fees and expenses of other persons retained by the
Company, will be borne by the Company (unless paid by a security holder that is
not a Holder for whose account the registration is being effected) whether or
not any registration statement becomes effective; provided, however, that any
underwriting discounts, commissions, or fees attributable to the sale of the
Registrable Securities will be borne by the Holders pro rata on the basis of the
number of shares so registered and the fees and expenses of any counsel,
accountants, or other persons retained or employed by any Holder will be borne
by such Holder.



--------------------------------------------------------------------------------

2.9 Indemnification.

2.9.1 The Company agrees to indemnify and reimburse, to the fullest extent
permitted by law, each seller of Registrable Securities, and each of its
employees, advisors, agents, representatives, partners, officers, and directors
and each Person who controls such seller (within the meaning of the Securities
Act or the Exchange Act) and any agent or investment advisor thereof
(collectively, the “Seller Affiliates”) (A) against any and all losses, claims,
damages, liabilities, and expenses, joint or several (including, without
limitation, attorneys’ fees and disbursements except as limited by
Section 2.9.3) based upon, arising out of, related to or resulting from any
untrue or alleged untrue statement of a material fact contained in any
registration statement, prospectus, or preliminary prospectus or any amendment
thereof or supplement thereto, or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (B) against any and all loss, liability, claim, damage, and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon,
arising out of, related to or resulting from any such untrue statement or
omission or alleged untrue statement or omission, and (C) against any and all
costs and expenses (including reasonable fees and disbursements of counsel) as
may be reasonably incurred in investigating, preparing, or defending against any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or any claim whatsoever based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission, or such violation of the Securities Act or
Exchange Act, to the extent that any such expense or cost is not paid under
subparagraph (A) or (B) above; except insofar as any such statements are made in
reliance upon and in strict conformity with information furnished in writing to
the Company by such seller or any Seller Affiliate for use therein or in the
case of an offering that is not underwritten. The reimbursements required by
this Section 2.9.1 will be made by periodic payments during the course of the
investigation or defense, as and when bills are received or expenses incurred.

2.9.2 In connection with any registration statement in which a seller of
Registrable Securities is participating, each such seller will furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, each such seller will
indemnify the Company and each of its employees, advisors, agents,
representatives, partners, officers and directors and each Person who controls
the Company (within the meaning of the Securities Act or the Exchange Act) and
any agent or investment advisor thereof against any and all losses, claims,
damages, liabilities, and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements except as limited by Section 2.9.3) resulting
from any untrue statement or alleged untrue statement of a material fact
contained in the registration statement, prospectus, or any preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission is
contained in any information or affidavit so furnished in writing to the Company
by such seller or any of its Seller Affiliates specifically for inclusion in the
registration statement; provided that the obligation to indemnify will be
several, not joint and several, among such sellers of Registrable Securities,
and the liability of each such seller of Registrable Securities will be in
proportion to, and will be limited to, the net amount received by such seller
from the sale of



--------------------------------------------------------------------------------

Registrable Securities pursuant to such registration statement; provided,
however, that such seller of Registrable Securities shall not be liable in any
such case to the extent that prior to the filing of any such registration
statement or prospectus or amendment thereof or supplement thereto, such seller
has furnished in writing to the Company information expressly for use in such
registration statement or prospectus or any amendment thereof or supplement
thereto which corrected or made not misleading information previously furnished
to the Company.

2.9.3 Any Person entitled to indemnification hereunder will (A) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person) and (B) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (X) the
indemnifying party has agreed to pay such fees or expenses, or (Y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld).
If such defense is assumed by the indemnifying party pursuant to the provisions
hereof, such indemnifying party shall not settle or otherwise compromise the
applicable claim unless (1) such settlement or compromise contains a full and
unconditional release of the indemnified party or (2) the indemnified party
otherwise consents in writing. An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.

2.9.4 Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.9.1 or Section 2.9.2 are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities, or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
liabilities, or expenses (or actions in respect thereof) in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in the losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if



--------------------------------------------------------------------------------

contribution pursuant to this Section 2.9.4 were determined by pro rata
allocation (even if the Holders or any underwriters or all of them were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this
Section 2.9.4. The amount paid or payable by an indemnified party as a result of
the losses, claims, damages, liabilities, or expenses (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or, except as provided in Section 2.9.3, defending any such action
or claim. Notwithstanding the provisions of this Section 2.9.4, no Holder shall
be required to contribute an amount greater than the dollar amount by which the
net proceeds received by such Holder with respect to the sale of any Registrable
Securities exceeds the amount of damages which such Holder has otherwise been
required to pay by reason of any and all untrue or alleged untrue statements of
material fact or omissions or alleged omissions of material fact made in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto related to such sale of Registrable Securities. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations in this Section 2.9.4 to contribute shall be several in proportion
to the amount of Registrable Securities registered by them and not joint.

If indemnification is available under this Section 2.9, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 2.9.1 and Section 2.9.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.9.4 subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.9.2.

2.9.5 The indemnification and contribution provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, or controlling
Person of such indemnified party and will survive the transfer of securities.

2.10 Transfer of Registration Rights. The rights of each Holder under this
Agreement may be assigned to any direct or indirect transferee of a Holder who
agrees in writing to be subject to and bound by all the terms and conditions of
this Agreement.

2.11 Rule 144. The Company will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, will, upon the request of the Holders, make publicly available other
information) and will take such further action as the Holders may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Company Common Stock without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as such rule may be amended from time to time or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of any
Holder, the Company will deliver to such parties a written statement as to
whether it has complied with such requirements and will, at its expense,
forthwith upon the request of any such Holder, deliver to such Holder a
certificate, signed by the Company’s principal financial officer, stating
(a) the Company’s name, address and telephone number (including area code),
(b) the Company’s Internal Revenue Service identification



--------------------------------------------------------------------------------

number, (c) the Company’s SEC file number, (d) the number of shares of each
class of capital stock outstanding as shown by the most recent report or
statement published by the Company, and (e) whether the Company has filed the
reports required to be filed under the Exchange Act for a period of at least
ninety (90) days prior to the date of such certificate and in addition has filed
the most recent annual report required to be filed thereunder.

2.12 Preservation of Rights. The Company will not (i) grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder or (ii) enter into any agreement, take any action, or
permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the Holders in this Agreement.

ARTICLE 3

TERMINATION

3.1 Termination. The Holders may exercise the registration rights granted
hereunder in such manner and proportions as they shall agree among themselves.
The registration rights hereunder shall cease to apply to any particular
Registrable Security when: (a) a registration statement with respect to the sale
of such shares of Company Common Stock shall have become effective under the
Securities Act and such shares of Company Common Stock shall have been disposed
of in accordance with such registration statement; (b) such shares of Company
Common Stock shall have been sold to the public pursuant to Rule 144 under the
Securities Act (or any successor provision); (c) such shares of Company Common
Stock shall have been otherwise transferred, new certificates for them not
bearing a legend restricting further transfer shall have been delivered by the
Company and subsequent public distribution of them shall not require
registration or qualification of them under the Securities Act or any similar
state law then in force; (d) such shares shall have ceased to be outstanding,
(e) in the case of Registrable Securities held by a Holder that is not GECC or
any Affiliate thereof, such Holder holds less than five percent (5%) of the then
outstanding Registrable Securities and such Registrable Securities are eligible
for sale pursuant to Rule 144 under the Securities Act (or any successor
provision) without restriction or (f) in the case of Registrable Securities held
by GECC or any Affiliate thereof, such Holder holds less than three percent
(3%) of the then outstanding Registrable Securities and such Registrable
Securities are eligible for sale pursuant to Rule 144 under the Securities Act
(or any successor provision) without restriction. The Company shall promptly
upon the request of any Holder furnish to such Holder evidence of the number of
Registrable Securities then outstanding.

ARTICLE 4

MISCELLANEOUS

4.1 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or email with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 4.1):



--------------------------------------------------------------------------------

If to the Company:

Synchrony Financial

777 Long Ridge Road

Stamford, CT 06902

Attention: General Counsel

Fax: (203) 567-8103

If to GECC:

General Electric Capital Corporation

901 Main Avenue

Norwalk, CT 06851

Attention: Senior Transactions Counsel

Fax: (203) 840-6493

Email: james.waterbury@ge.com

If to any other Holder, the address indicated for such Holder in the Company’s
stock transfer records with copies, so long as GECC owns any Registrable
Securities, to GECC as provided above.

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if personally delivered; when receipt is
acknowledged, if faxed; and five (5) calendar days after mailing if sent by
registered or certified mail (except that a notice of change of address shall
not be deemed to have been given until actually received by the addressee).

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

4.2 Authority. Each of the parties hereto represents to the other that (i) it
has the corporate power and authority to execute, deliver and perform this
Agreement, (ii) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate action and no such further
action is required, (iii) it has duly and validly executed and delivered this
Agreement, and (iv) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.

4.3 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York irrespective of
the choice of laws principles of the State of New York other than Section 5-1401
of the General Obligations Law of the State of New York. Each party hereto
submits to the non-exclusive jurisdiction of the courts of the State of New York
sitting in the County of New York or the United States District Court for the
Southern District of New York and the appellate courts having jurisdiction of
appeals in such courts to resolve any dispute, controversy or claim arising out
of, or relating to, the transactions contemplated by this Agreement, or the
validity, interpretation, breach or termination of any provision of this
Agreement.



--------------------------------------------------------------------------------

4.4 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.4.

4.5 Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and benefit the Company, each Holder, and their
respective successors and assigns.

4.6 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

4.7 Remedies. Any dispute, controversy or claim arising out of, or relating to,
the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement shall
be resolved in accordance with Article IX of the Master Agreement.

4.8 Waivers. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term, but such waiver shall be effective
only if it is in a writing signed by the party against whom the existence of
such waiver is asserted. Unless otherwise expressly provided in this Agreement,
no delay or omission on the part of any party in exercising any right or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right or privilege under this Agreement
operate as a waiver of any other right or privilege under this Agreement nor
shall any single or partial exercise of any right or privilege preclude any
other or further exercise thereof or the exercise of any other right or
privilege under this Agreement. No failure by either party to take any action or
assert any right or privilege hereunder shall be deemed to be a waiver of such
right or privilege in the event of the continuation or repetition of the
circumstances giving rise to such right unless expressly waived in writing by
the party against whom the existence of such waiver is asserted.



--------------------------------------------------------------------------------

4.9 Amendment. This Agreement may not be amended or modified in any respect
except by a written agreement signed by the Company, GECC (so long as GECC owns
any Company Common Stock) and the Holders of a majority of the then outstanding
Registrable Securities.

4.10 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties to each such agreement in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
as effective as delivery of a manually executed counterpart of any such
Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

SYNCHRONY FINANCIAL By:  

/s/ Jonathan Mothner

  Name: Jonathan Mothner   Title: Executive Vice President, General Counsel and
Secretary

 

GENERAL ELECTRIC CAPITAL CORPORATION By:  

/s/ Robert Green

  Name: Robert Green   Title: Chief Financial Officer